Opinion issued June 14, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00402-CR, 
NO. 01-12-00403-CR
———————————
CORY
WINTER RICHARD, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 185th District Court
Harris County, Texas

Trial Court Cause Nos. 1317618 and 1341429

 
MEMORANDUM
OPINION
Appellant,
Cory Winter Richard, proceeding pro se, has filed a motion to dismiss these
appeals.  The motion complies with the
requirements of rule 42.2(a), and we have not decided the appeals.  See Tex. R. App. P. 42.2(a). 
Accordingly,
we dismiss the appeals.  See Tex.
R. App. P. 43.2(f). We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Jennings and Keyes.
Do not publish. 
 Tex. R. App. P. 47.2(b).